  Case 18-21049      Doc 33    Filed 11/02/18 Entered 11/02/18 12:54:05              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     18-21049
                                             )
Gerarld Marusarz;                            )               Chapter: 13
                                             )
                                                             Honorable Pamela S. Hollis
                                             )
                                             )               Joliet
               Debtor(s)                     )

                ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

         On the motion of Old Second National Bank, a secured creditor herein, the Court having
jurisdiction over the subject matter and due notice having been given;

   IT IS HEREBY ORDERED that the automatic stay in this case is modified as to the interest of Old
Second National Bank, its successors, and/or assigns in the property commonly known as 1845
Courtwright Dr. Plainfield, Illinois 60586.

   IT IS FURTHER ORDERED THAT Rule 4001(a)(3) is not applicable and the effect of this order is
not stayed.

  No further payments are to be disbursed to said creditor on its Proof of Claim.




                                                          Enter:


                                                                   Honorable Pamela S. Hollis
Dated: November 02, 2018                                           United States Bankruptcy Judge

 Prepared by:
 Anselmo Lindberg & Associates
 1771 W. Diehl Rd., Ste. 120
 Naperville, IL 60563-4947
 630-453-6960 | 866-402-8661 | 630-428-4620 (fax)
 bankruptcy@AnselmoLindberg.com
 Firm File Number: B18080063
